El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Los apelantes solicitaron de la Corte de Distrito de Hu-macao por demanda radicada en 18 de octubre de 1920. qne declarase nulo un contrato de venta con pacto de retro qne *183en 17 tie agosto de 1915 otorgaron a favor del padre de los apelados porque en realidad era un contrato- ■ de -préstamo con hipoteca. . . .
Después de celebrado el juicio la corte de distrito de-claró sin lugar la demanda fundándose en que si bien la in-tención- de las partes fué la de celebrar un contrato de' Ma-poteca y no de venta con pacto de retro, sin embargo la ac-ción de nulidad que se ejercita está prescrita -porque ha-biéndose concedido hasta el 17 ele agosto 1916 para redimir la finca, desde esta fecha empezaba a correr el término de cuatro años que fija el artículo 1268 del Código Civil para ejercitar la acción de nulidad de los contratos que tienen una causa falsa, término que había transcurrido cuando la demanda fué interpuesta.
En la apelación que los demandantes han establecido-contra esa sentencia alegan como único motivo del recurso que la corte inferior erró al contar los cuatro años desde el 17 de agosto de 1916 y no desde el 5 de junio de 1917 en cuya fecha fué presentada la escritura en el registro de la propiedad para consolidar la venta por haber vencido el plazo de redención.
Los contratos surten efecto entre las partes desde qúé los celebran y por esto no es la fecha de la inscripción en el registro de la-propiedad del contrato de venta con pacto de retro la que determina el momento en que ha de empe-zar a contarse el término de prescripción para solicitar la declaración ele su nulidad porque entonces ese término es-taría a voluntad del comprador y porque la misma ley ha declarado que desde la consumación del contrato es que em-pezará a .contarse el término de cuatro años para la pres-cripción de la acción de nulidad. El contrato no quedó con-sumado en este caso desde que fué inscrito en él registro'de la propiedad sino desde agosto de 1916 en que venció 'él plazo durante el cual los vendedores podían redimir la finca,. porque en esa fecha fué que el comprador adquirió el do-*184minio sin limitación ni condición alguna suspensiva, que-dando así consumada la venta.
La sentencia apelada debe ser confirmada.